Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
DETAILED ACTION
This is in response to the application filed June 15, 2022 in which claims 1-20 were presented for examination, of which claims 18-20 were withdrawn as to not being drawn to an elected species.

Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election of Group I (claims 1-17) was made without traverse in the reply filed on June 15, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 9, 11-14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US Patent 1,714,271).
Regarding claim 1, Kelly discloses a method of forming of an article of footwear, comprising: providing a transition strip (B) that has an outer perimeter edge (see annotated Fig. 1 below), a3n inner perimeter edge (see annotated Fig. 1 below), and a width (see annotated Fig. 1 below) between the outer perimeter edge (see annotated Fig. 1 below) and the inner perimeter edge (see annotated Fig. 1 below), the inner perimeter edge (see annotated Fig. 1 below) defining an internal opening of the transition strip (examiner notes an “opening” is shown around element A Figs. 1, 3 and 6, Pg. 1, lines: 77-98); 
providing an inner strobel (A) that has an outer perimeter edge (see annotated Fig. 1 below); 
positioning the inner strobel (A) in an overlapping relationship with the transition strip (as shown in Fig. 1 and 2) to provide an overlapping region (see annotated Fig. 1 below, Pg. 1, lines: 94-98) between the outer perimeter edge of the inner strobel (see annotated Fig. 1 below) and the inner perimeter edge of the transition strip (see annotated Fig. 1 below), and a non-overlapping region (see annotated Fig. 1 below) that extends from an outside boundary of the overlapping region (see annotated Fig. 1 below) to the outer perimeter edge of the transition strip (see annotated Fig. 1 below, Pg. 1, lines: 77-98); 
temporarily attaching the inner strobel (A) to the transition strip (B) at the overlapping region (Pg. 2, lines: 89-97); 
securing the transition strip (B, Pg. 2, lines: 85-93) to a bottom portion of an upper (D, Pg. 2, line: 102 – Pg. 3, line: 3, examiner notes elements A and B are secured to a last, D’, where the upper, D, is then placed over said last), the transition strip (B) being attached to the upper (D) at the non-overlapping region (see annotated Fig. 1 below, Pg. 3, lines: 10-16) and with the inner strobel facing an inner portion of the upper (examiner notes “inner strobel facing an inner portion of the upper” is shown in Fig. 6); 
fixedly attaching the transition strip and bottom portion of the upper to a sole structure (F, Pg. 2, lines: 85-99); and 
separating the inner strobel from the transition strip and removing it from the inner portion of the upper (Pg. 2, lines: 99-111).  

    PNG
    media_image1.png
    520
    397
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

    PNG
    media_image2.png
    520
    397
    media_image2.png
    Greyscale

Fig. 1-Examiner Annotated for Claims 2 and 3


    PNG
    media_image3.png
    254
    380
    media_image3.png
    Greyscale

Fig. 6-Examiner Annotated 

Regarding claim 4, Kelly discloses the width of the transition strip  is substantially constant along a length of the transition strip (examiner notes a “length” is shown in Fig. 2, and the “width of the transition strip” is shown “substantially constant along a length of the transition strip” as shown in annotated Fig. 1 above) .  

Regarding claim 9, Kelly discloses the inner strobel (A) is temporarily attached to the transition strip with one or more threads using a removable stitch (Pg. 1, lines: 89-91).  
10. (Original) The method of claim 9, wherein the removable stitch is a chain stitch (Pg. 1, lines: 89-91).  

Regarding claim 11, Kelly discloses separating the inner strobel (A) from the transition strip (B) comprises removing the one or more threads from the inner strobel (Pg. 2, lines: 99-111).  

Regarding claim 12, Kelly discloses the inner strobel (A) and the transition strip (B) are formed of a generally non-stretchable material (Pg. 1, line: 77-89, examiner notes one of ordinary skill in the art would recognize “leather” is considered “generally non-stretchable” to a degree).
  
Regarding claim 13, Kelly discloses the transition strip is secured to the bottom portion of the upper by stitching the bottom portion of the upper to an area adjacent the outer perimeter edge of the transition strip (E, Pg. 2, lines: 10-48, Fig. 2).  

Regarding claim 14, Kelly discloses fixedly attaching the transition strip (B) and bottom portion of the upper (see annotated Fig. 1 above) to the sole structure (F, Fig. 6) comprises: applying a bonding material (Pg. 2, lines: 85-93, examiner notes the “bonding material” is being interpreted to be “seam, f” since it’s what connects sole structure, F, to the upper) at an attachment area (see annotated Fig. 6 above), the attachment area (see annotated Fig. 1 above) including a location where the transition strip is secured to a bottom portion of an upper (see annotated Fig. 6 above); and Page 3 of 6Application Number 16/857,113 contacting the bonding material with an upper surface of the sole structure (see annotated Fig. 6 above) to secure the upper (D) and the transition strip (B) to the sole structure (F, Fig. 6), wherein the attachment area does not include an area of the overlapping region where the inner strobel (A) is temporarily attached the transition strip (examiner notes the limitation is shown in Fig. 6).  

Regarding claim 17, Kelly discloses removing the upper from a last before separating the inner strobel from the transition strip and removing it from the inner portion of the upper, wherein the act of removing the upper from the last exposes a top surface of the inner strobel (Pg. 2, lines: 85-111, examiner notes one of ordinary skill in the art would recognize “a top surface of the inner strobel” would be exposed once the last is removed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly.
Regarding claim 2, Kelly discloses the transition strip has a first width (see annotated Fig. 1 above) at a first location (see annotated Fig. 1 above) along its length and the overlapping region has a second width (see annotated Fig. 1 above) at the first location (see annotated Fig. 1 above).
Kelly does not explicitly disclose a ratio of the second width to the first width is between 0.25 and 0.85.  
However, it would have been obvious to one having ordinary skill in the art at the
time the invention to experiment with different ratio of the second width to the first width is between 0.25 and 0.85, in order to provide a footwear with various sole sizes, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 3, Kelly discloses the transition strip has a first width (see annotated Fig. 1 above) at a first location (see annotated Fig. 1 above) along its length and the overlapping region has a second width (see annotated Fig. 1 above) at the first location (see annotated Fig. 1 above).
Kelly does not explicitly disclose a ratio of the second width to the first width is between 0.30 and 0.50.  
However, it would have been obvious to one having ordinary skill in the art at the
time the invention to experiment with different ratio of the second width to the first width is between 0.30 and 0.50, in order to provide a footwear with various sole sizes, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.


Regarding claim 5, Kelly discloses a width of the transition strip along a length of the strip (see annotated Fig. 1. above).
Kelly does not explicitly disclose the width of the transition strip varies along a length of the transition strip.  
However, a person of ordinary skill in the art would have found obvious absent persuasive evidence that the width of the strip would vary along its length due to how the transition strip is cut from its blank with machinery or tools (Pg. 1, lines: 77-80 examiner notes the leather is shaped and dimensioned).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with different and/or varies the width of the transition strip disclosed by Kelly would vary along its length, due to the machinery or tools used, in order to have a transition strip that attaches to the inner strobel.  

Regarding claim 6, Kelly discloses the width of transition strip as shown in annotated Fig. 1 above.
Kelly does not explicitly disclose the width is between 6 mm and 15 mm.  
However, it would have been obvious to one having ordinary skill in the art at the
time the invention to experiment with different width of the transition strip between 6mm and 15mm, in order to provide a footwear with various sole sizes, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 7, Kelly discloses the width of transition strip as shown in annotated Fig. 1 above.
Kelly does not explicitly disclose the width is between 8 mm and 13 mm.  
However, it would have been obvious to one having ordinary skill in the art at the
time the invention to experiment with different width of the transition strip between 8mm and 13mm, in order to provide a footwear with various sole sizes, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 8, Kelly discloses the width of transition strip as shown in annotated Fig. 1 above.
Kelly does not explicitly disclose the width is between 10.5 mm and 12 mm.  
However, it would have been obvious to one having ordinary skill in the art at the
time the invention was filed experiment with different width of the transition strip between 10.5mm and 12mm, in order to provide a footwear with various sole sizes, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 15, Kelly discloses the transition strip has a first thickness and a portion of the upper immediately adjacent to the transition strip has a second thickness as shown in annotated Fig. 6 above.
Kelly does not explicitly disclose a ratio of the first thickness to the second thickness is equal or less than 0.7.  
However, it would have been obvious to one having ordinary skill in the art at the
time the invention to experiment with different ratio of the first thickness to the second thickness is equal or less than 0.7, in order to provide a footwear with various sole sizes, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 16, Kelly discloses the transition strip has a first thickness and a portion of the upper immediately adjacent to the transition strip has a second thickness as shown in annotated Fig. 1 above.
Kelly does not explicitly disclose a ratio of the first thickness to the second thickness is between 0.3 and 0.6.  
However, it would have been obvious to one having ordinary skill in the art at the
time the invention to experiment with different ratio of the first thickness to the second thickness is between 0.3 and 0.6, in order to provide a footwear with various sole sizes, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent (See
PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/Timothy K Trieu/Primary Examiner, Art Unit 3732